MOFFATT v. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-372-CR





TIMOTHY W. MOFFATT	APPELLANT

A/K/A TIMOTHY MOFFATT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Timothy W. Moffatt a/k/a Timothy Moffatt attempts to appeal the trial court’s August 2, 2005 order denying his motion for judgment nunc pro tunc.  Because this denial is not an appealable order, we dismiss the appeal for want of jurisdiction.

Neither the United States nor Texas constitution guarantees the right to appeal state criminal convictions.  
Griffin v. State
, 145 S.W.3d 645,
 646 (Tex. Crim. App. 2004). 
 A defendant’s right to appeal is granted only by statute.  
Id.
  No statute vests this court with jurisdiction over an appeal from an order denying a request for judgment nunc pro tunc.  
See Everett v. State
, 82 S.W.3d 735, 735 (Tex. App.—Waco 2002, pet. dism’d) (mem. op.).

On October 10, 2005, we notified Appellant of our concern that we lacked jurisdiction over the appeal because 
a direct appeal is not the proper vehicle to attack an order denying a motion for judgment nunc pro tunc.  
See 
 
Allen v. State
, 20 S.W.3d 164, 165 (Tex. App.—Texarkana 2000, no pet.)
.  We informed Appellant that the appeal was subject to dismissal unless he or any party desiring to continue the appeal filed a response with this court showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 44.3.

Appellant has responded, but nothing in his response establishes grounds for continuing this appeal.
  We hold that we do not have jurisdiction over Appellant’s appeal of the trial court’s denial of his 
motion for judgment nunc pro tunc
.  
See Sanchez v. State
, 112 S.W.3d 311, 312 (Tex. App.—Corpus Christi 2003, no pet.)
;
 
Everett
, 82 S.W.3d at 735;
 
Allen
, 20 S.W.3d at 165.
(footnote: 2)  Accordingly, we 
dismiss this appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 43.2(f).

PER CURIAM

PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  November 17, 2005

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:See also Lumpkin v. State,
 No. 2-05-011-CR, 2004 WL3223174, at *2 (Tex. App.—Fort Worth Mar. 10, 2004, no pet.) (mem. op.) (not designated for publication).